Citation Nr: 1706277	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  04-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy.

2.  Entitlement to a rating higher than 10 percent for mild osteoarthritis of the left knee.

3.  Entitlement to a rating higher than 10 percent for mild osteoarthritis of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to December 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veterans Law Judge in February 2010.  A transcript is associated with the claims file.  The appeal was then remanded for further development in November 2010.  In February 2012, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that she was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of her claims.  See February 2012 response.

In June 2012 and May 2016, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for her degenerative disc disease of the lumbosacral spine, a left knee disability, a right knee disability, and entitlement to a TDIU.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2016 Remand, the RO was instructed to afford the Veteran VA examinations for her lumbar spine and bilateral knee disabilities.  The examiner was to report all clinical findings in detail, including the degree at which pain occurred during range of motion testing.  The RO was then to readjudicate all the claims, and if the claims remained denied, issue to the Veteran and her representative a supplemental statement of the case (SSOC).

The Veteran was afforded VA examinations for her lumbar spine and bilateral knees in July 2016.  Unfortunately, the Board notes that the examinations do not contain complete testing results necessary to rate the disabilities.  The examiner tested the Veteran's range of motion of the lumbar spine and bilateral knees and noted that the Veteran experienced pain that caused functional loss of motion; however, the degree at which pain occurred for each disability was not noted in the reports.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, on remand, the Veteran must be afforded new VA examinations, and the reports must include the degree at which pain occurs during range of motion tests of the lumbar spine and bilateral knees.  These findings are necessary to adequately rate the Veteran's disabilities according to DeLuca. Id.   

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  

The Veteran's July 2016 VA examinations for the lumbar spine and bilateral knees do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all the deficiencies noted above.

Finally, the Board notes that as directed in the Remand, the Veteran was issued a SSOC in July 2016; however, it appears that only the Veteran's claims for an increased rating for the right knee and TDIU were readjudicated.  On remand, all issues on appeal - entitlement to increased ratings for the lumbar spine, the left knee, the right knee, and entitlement to a TDIU - should be readjudicated and a SSOC issued.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected lumbar spine disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

3.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected right and left knee disabilities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the left and right knees and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

5.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, addressing all four issues on appeal. 

An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

7.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




